DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 11/05/2019.
Information Disclosure Statement
3.	The IDS filed on 09/18/2019 has been considered.

Allowable Subject Matter
4.	Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 – 15 are allowable over the prior art of record because the prior art, Kim et al (US 2006/0145316 A1), Patel (US 5396403 A) and particularly, Sato (US 2007/0069370 Ai, 
Sato, figs 1 – 4, discloses most of the claimed invention such as:
a (wiring) substrate (10) having a first (top) surface; a first semiconductor chip (20) and a second semiconductor chip (30) disposed on the first (upper)  surface;  and a heat sink (40) having a second surface which faces the first surface and a third surface opposite the second surface, and disposed over the first surface such that the heat sink is disposed on the first semiconductor chip, the heat sink has a first cut-out portion (surrounding the second semiconductor chip (30)) which is formed at a position overlapping the second semiconductor chip in plan view (fig. 3),  the first cut-out portion penetrates the heat sink plate in a direction from the third surface toward the second surface, and wherein the second 
	However, Sato doesn’t teach the second surface of the heat sink is bonded to at least four corners of the first surface of the wiring substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 7, 2021